Costs of defendants, Nelson and wife, on affirmance of judgment, on appeal to the court of appeals :






Please to take notice that the within is a copy of the items of the respondents’ costs and disbursements in this action, *205and the same will be adjusted by the clerk of the county of Westchester, at his office in White Plains, on the 6th day of July, 1875, at 9 a. m.
Yours, &c.,
THOMAS NELSON,

Attorney m Person.

To Walter S. Cowles,

Attorney for Appellant.

Within taxation of costs adjourned by consent to ninth instant, same time and place.
July 2, 1875.
THOMAS NELSON,

Attorney, disc.

SUPREME COURT.
WILLIAM H. MACY, Jr., and WIFE ] agt. y
THOMAS NELSON et at. . I
City and County of New York, ss. :
Edward B. Cowles, being duly sworn, deposes and says:
On or about the 1st July, 1875, the foregoing bill of costs, with notice of adjustment for sixth, was served upon plaintiffs’ attorney. Taxation of the same was subsequently adjourned to the ninth instant.
Pursuant to such notice, and on the ninth instant, this deponent duly appeared at the time and place therein specified, and made the following objection thereto, viz.:
To the taxation of three term fees for the year 1874, and two term fees for the year 1875.
This deponent objected to the taxation of more than one term fee per annum, on the ground that the court of appeals holds but one term during the year, its different sessions continuations of the same term after recess.
Deponent further says that he is to-day in receipt of the *206following decision of the clerk of Westchester county, before whom said costs were taxed :
Edwaed B. Cowles, Esq.:
MACY agt. NELSON.
Costs adj usted as presented, with one dollar off for copy of judgment, making amount $157.86. The Code certainly says there shall be four terms of the court of appeals in each year. J. M. Smith, (JlerTs.
EDWARD B. COWLES.
Sworn to before me this)
10th July, 1875. j
J. W. Howe,

Notary Public, N. Y. Oo.

SUPREME COURT.
WILLIAM H. MAOY, Je., ato WIFE agt.
THOMAS NELSON el al.
Upon the foregoing- affidavit of E. B. Cowles, let the defendant Thomas Nelson, Esq., show cause before me, at a special term of this court, at the chambers thereof, at the court-house in the city of Brooklyn, the nineteenth instant, at 10 a. m., or as soon thereafter as counsel can be heard, why the amounts erroneously taxed for term fees, in the court of appeals, should not be stricken out of the adjusted bill of costs, with costs of this motion, and, meantime, and until the hearing and disposal of this motion, 'it is further ordered that the said Nelson be restrained from issuing execution, or taking any steps to collect said bill of costs so taxed as aforesaid.
’ (Signed.) J. W. GILBERT.
*207At a special term of the supreme court, held in the courthouse in Brooklyn, Kings county, on the nineteenth day of July, 1875.
Present—Hon. Joseph F. Babnabd, Justice.
WILLIAM H. MACY, Jb., and WIFE agt.
THOMAS NELSON and WIFE.
After hearing Thomas Kelson, on the plaintiffs’ order to show cause why certain term fees should not he stricken out of the adjusted hill of costs of the defendants in this action, for costs in the court of appeals, and, after hearing E. B. Cowles, Esq., in support of said order, ' ■
How, on reading and filing the affidavit of E. B.'Cowles, Esq., and said order to show cause, it is
Ordered, that the motion to strike out said term fees be and the same is hereby denied, and said order be discharged. Granted July 19, 1875.
Enter in Westchester county.
G. G. HERMAN.